Title: [Saturday May 25. 1776.]
From: Adams, John
To: 


      Saturday May 25. 1776. Resolved that a Committee be appointed to confer with his Excellency General Washington, Major General Gates, and Brigadier General Mifflin, and to concert a Plan of military Operations for the ensuing Campaign. The Members appointed Mr. Harrison, Mr. R. H. Lee, Mr. J. Adams, Mr. Wilson, Mr. R. R. Livingston, Mr. Whipple, Mr. Sherman, Mr. Hopkins, Mr. W. Livingston, Mr. Read, Mr. Tilghman, Mr. Hewes, Mr. Middleton and Mr. Hall.
      Congress took into Consideration the Report of the Committee on the Letter from General Washington of 11 May, the Letter from Gen. Schuyler of the third &c. which was in part agreed to, as may be seen on the Journal.
      Resolved that the Consideration of the first Paragraph in said report be postponed, and that the third and fifth Paragraphs be referred to the Committee appointed to confer with the Generals.
      Resolved that the several Reports on General Washingtons Letters, not yet considered, and the Generals Letters, which were referred to a Committee of the whole Congress, be committed to the Committee appointed to confer with the Generals.
      Thus as Postponement and Embarassment had been for Many Months, the Object, We now had all our Business to go over again.
      A Number of Deputies from four of the six Nations of Indians, having Arrived in Town and notified Congress, that they are desirous of an Audience.
      Resolved That they be admitted to an Audience on Monday next at Eleven O Clock.
     